DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2022 has been entered.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 15 March 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly-applied prior art.
Applicant argues “it is noted Linnell is directed to determining the location of the light source 510 and not mapping the stage itself. Modifying Linnell in any way that would eliminate the light source location function would render Linnell inoperable for an intended purpose.”  Examiner replies that determining the location of the light source is a calibration operation.  It is still possible to, in addition, map the light on the stage itself during operation and thus not render Linnell inoperable for its intended purpose.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell (US-9,677,755) in view of Page (US-2018/0227570).
	Regarding claim 1:  Linnell discloses a system for mapping a stage (figs 1A-1B; column 4, lines 40-53; and column 7, lines 45-64 of Linnell), the system comprising: a lighting fixture configured to at least partially illuminate the stage with structured light (fig 1A(106); figs 4A-4C; column 4, line 62 to column 5, line 3; and column 14, lines 46-64 of Linnell) including a plane of light projected from the lighting fixture (figs 4A-4C; column 4, lines 28-39; and column 10, lines 58-66 of Linnell); a scanner on the stage configured to detect the structured light on the stage (figs 5A-5D(502-506); column 16, lines 50-59; and column 18, line 50 to column 19, line 25 of Linnell – photosensors 502-506 operating in conjunction with the controller 104); and a controller connected to the lighting fixture and the scanner (fig 1A(104) and column 18, lines 37-47 of Linnell), the controller configured to: control the (figs 4A-4C; column 6, line 59 to column 7, line 15; and column 8, lines 26-35 of Linnell), control the scanner to scan the structured light on the portion of the stage (figs 5A-5D; fig 6; column 5, line 37 to column 6, line 11; and column 18, lines 14-39 of Linnell), receive a signal from the scanner as scan data (column 6, lines 5-31; and column 18, lines 37-47 of Linnell); and translate the scan data into three-dimensional location data (figs 3A-3D; fig 6; column 11, line 38 to column 12, line 3; and column 12, line 59 to column 13, line 10 of Linnell).
	Linnell does not disclose the scanner directed towards the stage, scanning a shape of the structured light on the portion of the stage, and the scan data corresponding to the shape of the structured light on the portion of the stage.
	Page discloses the scanner directed towards the stage (fig 8A and [0123] of Page), scanning a shape of the structured light on the portion of the stage (figs 8B-8C and [0124]-[0125] of Page), and the scan data corresponding to the shape of the structured light on the portion of the stage (figs 8A-8C and [0123]-[0125] of Page).
	Linnell and Page are analogous art because they are from the same field of endeavor, namely 3D light control, scanning, and imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to direct the scanner towards the stage, scan a shape of the structured light on the portion of the stage, and have the scan data correspond to the shape of the structured light on the portion of the stage, as taught by Page.  The motivation for doing so would have been to provide additional and greater calibrations and control of the 3D lighting system, thus providing more accurate stage imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Regarding claim 2:  Linnell in view of Page discloses the system of claim 1 (as rejected above), wherein the controller is further configured to generate an interactive environment based on the three-dimensional location data (figs 3A-3D; column 8, lines 27-38; and column 10, line 36 to column 11, line 9 of Linnell – interactive GUI used to set parameters, including 3D location parameters, within the lighting/stage environment).
	Regarding claim 3:  Linnell in view of Page discloses the system of claim 2 (as rejected above), wherein the controller is further configured to receive user input, the user input including user interaction with the interactive environment (column 12, lines 14-36 of Linnell).
	Regarding claim 4:  Linnell in view of Page discloses the system of claim 3 (as rejected above), wherein the controller is further configured to adjust a lighting setting of the lighting fixture based on the user input (column 12, lines 44-58 of Linnell).
	Regarding claim 5:  Linnell in view of Page discloses the system of claim 3 (as rejected above), further comprising a second lighting fixture (fig 4A and column 14, lines 46-50 of Linnell – multiple light fixtures; example shows three), and wherein the controller is further configured to adjust a lighting setting of the second lighting fixture based on the user input (column 14, lines 33-45 of Linnell – each light source controlled separately by controller).
	Regarding claim 6:  Linnell in view of Page discloses the system of claim 1 (as rejected above), wherein: the portion of the stage is a first portion of the stage (fig 4A and column 14, lines 46-56 of Linnell – in example, first portion is the center of the stage), and the controller is further configured to: direct the lighting fixture to illuminate a second portion of the stage with structured light (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage), direct the scanner to scan the structured light on the second portion of the stage (figs 5B-5C; column 18, lines 48-57; and column 19, lines 14-25 of Linnell – directed from one portion to another portion when light sources moved), receive a second signal from the scanner as second scan data (column 18, line 57 to column 19, line 13 of Linnell), and translate the second scan data into second three-dimensional location data (column 19, lines 20-42 of Linnell).
	Regarding claim 7:  Linnell in view of Page discloses the system of claim 6 (as rejected above), wherein the controller is further configured to: determine if a first predetermined area of the stage has been completely scanned; indicate scan completion of the predetermined area if the predetermined area has been completely scanned; and control the lighting fixture and the scanner to a second predetermined area of the stage if the first predetermined area has been completely scanned (column 15, lines 5-58 of Linnell – lighting designer programs a particular sequence of lighting effects, so when the first area with the first geometric is finished scanning for the predetermined amount of time, the controller controls the lighting system to scan in a second predetermined area, and then a third predetermined area and so on until the lighting effect program is complete).
	Regarding claim 8:  Linnell in view of Page discloses the system of claim 7 (as rejected above), wherein the controller is configured to determine if the first predetermined area of the stage has been completely scanned based on movement control signals sent to the lighting fixture (column 15, lines 16-41 of Linnell – when the controller is finished scanning in the first predetermined area for a predetermined amount of time, the controller controls the lighting system to move to a second predetermined area using movement control signals).
Regarding claim 9:  Linnell in view of Page discloses the system of claim 1 (as rejected above), further comprising a second lighting fixture (fig 4A and column 14, lines 46-50 of Linnell – multiple light fixtures; example shows three), and wherein the controller is further configured to: control the second lighting fixture to illuminate a second portion of the stage with structured light (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage), control the scanner to scan the structured light on the second portion of the stage (figs 5B-5C; column 18, lines 48-57; and column 19, lines 14-25 of Linnell – directed from one portion to another portion when light sources moved), receive a second signal from the scanner as second scan data (column 18, line 57 to column 19, line 13 of Linnell), and translate the second scan data into second three-dimensional location data (column 19, lines 20-42 of Linnell).
	Regarding claim 10:  Linnell discloses a method of mapping a stage (column 4, lines 40-53; and column 7, lines 45-64 of Linnell), the method comprising: transmitting an illumination control signal to a lighting fixture to illuminate at least a portion of the stage with structured light (figs 4A-4C; column 4, lines 40-45; and column 7, lines 45-64 of Linnell) including a plane of light projected from the lighting fixture (figs 4A-4C; column 4, lines 28-39; and column 10, lines 58-66 of Linnell); transmitting a scan control signal to a scanner on the stage to scan the structured light (figs 5A-5D; column 5, line 37 to column 6, line 11; and column 18, lines 14-39 of Linnell); receiving a scan data signal from the scanner corresponding to the scanned structured light (column 6, lines 5-31; and column 18, lines 37-47 of Linnell); translating the scan data signal into three-dimensional location data (figs 3A-3D; fig 6; column 11, line 38 to column 12, line 3; and column 12, line 59 to column 13, line 10 of Linnell); and transmitting a display control signal to a display to display the three-dimensional location data (fig 1A(108); figs 3A-3D; column 11, lines 38-45; and column 11, line 54 to column 12, line 3 of Linnell).
	Linnell does not disclose the scanner directed towards the stage to scan a shape of the structured light, and the scan data signal corresponding to the shape of the scanned structured light.
	Page discloses the scanner directed towards the stage (fig 8A and [0123] of Page) to scan a shape of the structured light (figs 8B-8C and [0124]-[0125] of Page), and the scan data signal corresponding to the shape of the scanned structured light (figs 8A-8C and [0123]-[0125] of Page).
	Linnell and Page are analogous art because they are from the same field of endeavor, namely 3D light control, scanning, and imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to direct the scanner towards the stage to scan a shape of the structured light, and have the scan data signal correspond to the shape of the scanned structured light, as taught by Page.  The motivation for doing so would have been to provide additional and greater calibrations and control of the 3D lighting system, thus providing more accurate stage imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Linnell according to the relied-upon teachings of Page to obtain the invention as specified in claim 10.
	Regarding claim 11:  Linnell in view of Page discloses the method of claim 10 (as rejected above), further comprising: receiving an input signal corresponding to a user input (column 12, lines 14-26 of Linnell), and transmitting an updated display control signal to the display based on the input signal (column 12, lines 44-58 of Linnell).
Regarding claim 12:  Linnell in view of Page discloses the method of claim 11 (as rejected above), wherein: the display displays the three-dimensional location data as an interactive three-dimensional environment (figs 3A-3D; and column 11, line 38 to column 12, line 13 of Linnell), and the input signal corresponds to an interaction with the interactive three-dimensional environment (column 12, lines 14-49 of Linnell).
	Regarding claim 13:  Linnell in view of Page discloses the method of claim 10 (as rejected above), further comprising: receiving an input signal corresponding to a user input (column 12, lines 14-26 of Linnell), and transmitting an updated illumination control signal to the lighting fixture based on the input signal (column 12, lines 44-58 of Linnell) to illuminate at least the portion of the stage with light based on the user input (figs 4A-4C; column 6, line 59 to column 7, line 15; and column 8, lines 26-35 of Linnell).
	Regarding claim 14:  Linnell in view of Page discloses the method of claim 13 (as rejected above), wherein the updated illumination control signal causes the lighting fixture to illuminate at least the portion of the stage with light different from the structured light (column 15, lines 19-23 of Linnell – when the lighting control is updated to the next step in the lighting program, the geometry, size, and other aspects can be changed, thus illuminating the portion of the stage with a different light).
	Regarding claim 15:  Linnell in view of Page discloses the method of claim 10 (as rejected above), further comprising: receiving an input signal corresponding to a user input (column 12, lines 14-26 of Linnell), and transmitting a second illumination control signal to a second lighting fixture based on the input signal (fig 4A and column 14, lines 46-50 of Linnell – multiple light fixtures; example shows three) to illuminate at least a second portion of the (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage).
	Regarding claim 16:  Linnell in view of Page discloses the method of claim 10 (as rejected above), further comprising: transmitting a second illumination control signal to the lighting fixture to illuminate a second portion of the stage with the structured light (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage); transmitting a second scan control signal to the scanner to scan the structured light at the second portion of the stage (figs 5B-5C; column 18, lines 48-57; and column 19, lines 14-25 of Linnell – directed from one portion to another portion when light sources moved); receiving a second scan data signal from the scanner corresponding to the scanned structured light at the second portion of the stage (column 18, line 57 to column 19, line 13 of Linnell), translating the second scan data signal into second three-dimensional location data (column 19, lines 20-42 of Linnell), and transmitting a second display control signal to the display to show both the three-dimensional location data and the second three-dimensional location data (fig 1A(108); fig 3D; and column 12, line 59 to column 13, line 10 of Linnell).
	Regarding claim 17:  Linnell discloses a method of mapping a stage (column 4, lines 40-53; and column 7, lines 45-64 of Linnell), the method comprising: illuminating at least a portion of the stage with structured light (figs 4A-4C; column 4, line 62 to column 5, line 3; and column 14, lines 46-64 of Linnell) including a plane of light projected onto the portion of the stage (figs 4A-4C; column 4, lines 28-39; and column 10, lines 58-66 of Linnell); scanning the structured light on the portion of the stage from a position on the stage (figs 5A-5D; column 5, line 37 to column 6, line 11; and column 18, lines 14-39 of Linnell); translating scan data from scanning the structured light into three-dimensional location data (figs 3A-3D; fig 6; column 11, line 38 to column 12, line 3; and column 12, line 59 to column 13, line 10 of Linnell); displaying the three-dimensional location data as an interactive three-dimensional environment (fig 1A(108); figs 3A-3D; column 11, lines 38-45; and column 11, line 54 to column 12, line 3 of Linnell); receiving an input related to a lighting fixture setting based on an interaction with the interactive three-dimensional environment (fig 7; column 7, lines 45-55; column 8, lines 4-15; and column 21, lines 31-50 of Linnell); and adjusting the lighting fixture setting of a lighting fixture based on the input (column 21, lines 21-30 and lines 51-67 of Linnell).
	Linnell does not disclose scanning from a position away from the stage.
	Linnell does not disclose scanning a shape of the structured light on the portion of the stage from a position away from the stage, and scanning the shape of the structured light.
	Page discloses scanning a shape of the structured light on the portion of the stage (figs 8B-8C and [0124]-[0125] of Page) from a position away from the stage (fig 8A and [0123] of Page), and scanning the shape of the structured light (figs 8A-8C and [0123]-[0125] of Page).
	Linnell and Page are analogous art because they are from the same field of endeavor, namely 3D light control, scanning, and imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to scan a shape of the structured light on the portion of the stage from a position away from the stage, and scan the shape of the structured light, as taught by Page.  The motivation for doing so would have been to provide additional and greater calibrations and control of the 3D lighting system, thus providing more accurate stage imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Linnell according to the relied-upon teachings of Page to obtain the invention as specified in claim 17.
Regarding claim 18:  Linnell in view of Page discloses the method of claim 17 (as rejected above), wherein illuminating at least the portion of the stage with structured light includes multiple lighting fixtures (fig 4A(402-416) and column 14, lines 46-54 of Linnell).
	Regarding claim 19:  Linnell in view of Page discloses the method of claim 17 (as rejected above), wherein scanning the structured light on the portion of the stage includes multiple scanners (fig 5A(502-506) and column 18, lines 14-36 of Linnell).
	Regarding claim 20:  Linnell in view of Page discloses the method of claim 17 (as rejected above), further comprising projecting the structured light from the lighting fixture (fig 5A(502-506) and column 18, lines 14-36 of Linnell).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616